GLICKMAN, Associate Judge,
concurring:
“The parent of a minor child is justified in using a reasonable amount of force upon the child for the purpose of safeguarding or promoting the child’s welfare, including the prevention or punishment of his/her misconduct.” Newby v. United States, 797 A.2d 1233, 1242 n. 12 (D.C.2002) (quoting CRIMINAL JURY INSTRUCTIONS FOR THE DISTRICT of Columbia, No. 4.06 (4th ed. 1993)). Appellant invoked this principle to justify his actions in restraining his sixteen-year-old daughter, K.P., when she disobediently attempted to leave the house. I fully agree that the government failed to present sufficient evidence to overcome appellant’s parental discipline defense. There was no serious dispute at trial that appellant had a proper disciplinary purpose.1 The fact that appellant “acted out of anger,” in the words of the trial court, does not prove otherwise. See Florence v. United States, 906 A.2d 889, 895 (D.C. 2006) (“[T]he trial court’s observation that because appellant was angry, she could not also be acting with the intent of disciplining her child, unduly restricts the defense of parental discipline. As any parent knows, the two are not mutually exclusive.”). As to whether appellant used excessive force, the government established only that, as his daughter started walking out the front door, appellant grabbed her arm and pulled her back with sufficient force that she fell against a staircase. K.P. then rose and attacked her father. There was no evidence that K.P. sustained significant physical injury or significant pain as a result of her fall (apparently, she did not); nor, in my view, was there sufficient evidence that appellant’s action exposed K.P. to a substantial risk of suffering such harm.2 I think it important to emphasize that without such evidence, the government did not meet its burden of proving beyond a reasonable doubt that appellant employed an unreasonable amount of force under the circumstances.

. K.P. told appellant that she was going to a friend’s house across the street, and she insisted on going even though appellant orally told her not to leave. By her own admission, appellant previously had instructed her not to frequent the house to which she said she was going. Appellant testified that he believed it to be a "drug house,” from which he intended to protect his daughter. No evidence to the contrary was presented.


. The government points out that K.P. testified that appellant grabbed her with such force that she "flew” backwards, and was “airborne.” Even assuming that such characterizations were not hyperbolic, it still requires too much speculation to conclude from them that the force appellant used seriously threatened to inflict substantial harm.